DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-9, and 13-15 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mikikado et al (JP 2017-150609).
Makikado et al disclose a speed reducer comprising: a speed reducing unit (108); a housing (104) that houses the speed reducing unit (108); and a shock absorbing unit (105) disposed between the speed reducing unit (108) and the housing (104) both in an axial direction of a rotary shaft (103) of the speed reducing unit and in a radial direction perpendicular to the axial direction (the shock absorbing unit inherently has a component in an axial direction and a component  in a radial direction, which extends front to back, and left to right, see Fig 1), the shock absorbing unit (105) configured and arranged to allow the speed reducing unit (108) to move with respect to the housing (104) at least in the axial direction of the rotary shaft (103) of the speed reducing unit (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114) wherein, in a cross-sectional view taken along a plane extending through the rotary shaft (103) of the speed reducing unit (108), the housing (104) includes side walls (see Appendix) that are spatially separated from each other along the axial direction of the rotary shaft (103) of the speed reducing unit (108) and an opening (see Appendix) disposed between the side walls (see Appendix), wherein, in the cross-sectional view taken along the plane extending through the rotary shaft (103) of the speed reducing unit (108), the speed reducing unit (108) includes a protrusion portion (see Appendix), at least a part of the protrusion portion (see Appendix)  being disposed between the side walls (see Appendix) in the axial direction of the rotary shaft (103) of the speed reducing unit (108) wherein the opening (see Appendix) of the housing (104) is configured to receive the protrusion portion (see Appendix) of the speed reducing unit (108), and wherein at least a portion of the shock absorbing unit (105) is disposed between the protrusion portion (see Appendix) of the speed reducing unit (108) and of each of the side walls (see Appendix) of the housing (104) when the protrusion portion (see Appendix) of the speed reducing unit (108) is received by the opening (see Appendix) of the housing (104).
Re claim 2, the shock absorbing unit (105) is an elastic member disposed between the speed reducing unit (108) and the housing (104).
Re claim 5, the elastic member is formed of rubber (see ¶32).
Re claim 6, the speed reducing unit (108) is configured to move with respect to the housing (104) in a circumferential direction of the rotary shaft of the speed reducing unit (108).
Re claim 7, Makikado et al disclose a speed reducer comprising: a speed reducing unit (108); a housing (104) that houses the speed reducing unit (108); and an elastic member (105) disposed between the speed reducing unit (108) and the housing (104), and wherein the speed reducing unit (108) is configured to move with respect to the housing (104) in an axial direction of a rotary shaft of the speed reducing unit (108) and in a circumferential direction of the rotary shaft of the speed reducing unit (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114), wherein, in a cross-sectional view taken along a plane extending through the rotary shaft (103) of the speed reducing unit (108), the housing (104) includes side walls (see Appendix) that are spatially separated from each other along the axial direction of the rotary shaft (103) of the speed reducing unit (108) and an opening (see Appendix) disposed between the side walls (see Appendix), wherein, in the cross-sectional view taken along the plane extending through the rotary shaft (103) of the speed reducing unit (108), the speed reducing unit (108) includes a protrusion portion (see Appendix), at least a part of the protrusion portion (see Appendix)  being disposed between the side walls (see Appendix) in the axial direction of the rotary shaft (103) of the speed reducing unit (108) wherein the opening (see Appendix) of the housing (104) is configured to receive the protrusion portion (see Appendix) of the speed reducing unit (108), and wherein at least a portion of the shock absorbing unit (105) is disposed between the protrusion portion (see Appendix) of the speed reducing unit (108) and of each of the side walls (see Appendix) of the housing (104) when the protrusion portion (see Appendix) of the speed reducing unit (108) is received by the opening (see Appendix) of the housing (104).
Re claim 9, Makikado et al disclose a speed reducing unit (108) housed in a housing (104) wherein, in a cross-sectional view taken along a plane extending through the rotary shaft (103) of the speed reducing unit (108), the housing (104) includes side walls (see Appendix) that are spatially separated from each other along the axial direction of the rotary shaft (103) of the speed reducing unit (108) and an opening (see Appendix) disposed between the side walls (see Appendix), the speed reducing unit (108) configured to receive and an elastic member or a projection configured to being received in the elastic member, the elastic member (105) being disposed between the speed reducing unit (108)  and the housing (104) both in an axial direction of a rotary shaft (103) of the speed reducing unit (108) and in a radial direction perpendicular to the axial direction and arranged to allow the elastic member (105) configured and arranged to allow the speed reducing unit (108) to move with respect to the housing (108) at least in the axial direction of the rotary shaft (103) of the speed reducing unit (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114)  wherein, in the cross-sectional view taken along the plane extending through the rotary shaft (103) of the speed reducing unit (108), the speed reducing unit (108) includes a protrusion portion (see Appendix), at least a part of the protrusion portion (see Appendix)  being disposed between the side walls (see Appendix) in the axial direction of the rotary shaft (103) of the speed reducing unit (108), wherein at least a portion of the elastic member (105) is disposed between the protrusion portion (see Appendix) of the speed reducing unit (108) and of each of the side walls (see Appendix) of the housing when the protrusion portion (see Appendix) of the speed reducing unit (108) is received by the opening (see Appendix) of the housing (108).
Re claim 13, at least the portion of the shock absorbing unit (108) is disposed between an outer peripheral surface (see Appendix) of the protrusion portion (see Appendix) of the speed reducing unit (108) and an inner peripheral surface (see Appendix) of the opening (see Appendix) of the housing (104) when the protrusion portion (see Appendix) of the speed reducing unit (108) is received by the opening (see Appendix) of the housing (104).
Re claim 14, the outer peripheral surface (see Appendix) of the protrusion portion (see Appendix) of the speed reducing unit (108) and the inner peripheral surface (see Appendix) of the opening (see Appendix) of the housing (104) includes a grooves (see Appendix) formed therein, and wherein the grooves (see Appendix) are configured to receive at least the portion of the shock absorbing unit therein (see Appendix).
Re claim 15, at least the portion of the shock absorbing unit (108) is disposed around the entire periphery of the protrusion portion (see Appendix) of the speed reducing unit (108) when the protrusion portion (see Appendix) of the speed reducing unit (108) is received by the opening (see Appendix) of the housing (104).		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makikado et al (JP 2017-150609) in view of Graf et al (US 2015/0369297).
Makikado et al disclose a speed reducer as described above, but does not disclose the elastic member having a spherical portion having a spherical shape.
Graf et al teach the use of an elastic member (3’, 4’) including a spherical portion having a spherical shape (see ¶41).
It would have been obvious to one having ordinary skill in the art to modify the device of Makikado et al to include the elastic member including a spherical portion having a spherical shape as taught by Graf et al in order to facilitate startup.
Re claim 8, Makikado et al disclose the speed reducing unit (108) and Graf et al show and render obvious a recess (5.3) or a projection (1.1), the recess (5.3) receiving the elastic member (3), and the projection (1.1) being received in the elastic member (3).
Re claim 10, Graf et al show and render obvious the shocking absorbing unit includes two spherical elastic members (see ¶41).
Response to Arguments
Some further comments regarding the applicant’s remarks are deemed appropriate. The applicant argues the Makikado et al reference only shows the shock absorbing unit disposed between the housing and the reducing unit only in the radial direction, and does not extend in the axial direction.  Figures 1a and 1b show the shock absorbing unit extending in the axial direction and the radial direction. It is further argued that the limitations of claim 1 are not intended use statements but are functional limitations.  Applicant states “this geometry/configuration of the recited speed reducer allows the speed reducing unit to move with respect to the housing at least in the axial direction of the rotary shaft of the speed reducing unit to move with respect to the housing in the axial direction of the rotary shaft.”   The Makikado et al reference shows all the structural limitations recited in the claims, and therefore the reference meets the limitations of the claims.  Applicant’s remarks have been accorded due consideration, however, they are deemed fully persuasive.
Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656